

EXHIBIT 10.2(c)




stanleyimage.jpg [stanleyimage.jpg]2013 Long-Term Incentive Plan



--------------------------------------------------------------------------------



Stock Option Grant Certificate
Subject to the terms and conditions set forth in this Certificate,
John F. Lundgren has been awarded an Option to purchase _________ Shares as
follows:
Grant Date: December 2, 2016   
Expiration Date: December 2, 2026
Purchase Price Per Share: $____________
Vests: 50% on April 30, 2018 and 50% on April 30, 2019

Stanley Black & Decker, Inc.
As a member of the Stanley Black & Decker team, your skills and contributions
are vital to our Company's and its Shareholders continued success. This award of
stock options provides you with the opportunity to earn significant financial
rewards for your efforts and contributions to making Stanley Black & Decker the
most successful company it can be.
On behalf of the Board of Directors, Congratulations.             

James M. Loree
Chief Executive Officer
Stanley Black & Decker, Inc.

        








--------------------------------------------------------------------------------




NON-QUALIFIED STOCK OPTION TERMS


This certifies that Stanley Black & Decker, Inc. (the “Company”) has on the
Grant Date granted to the Grantee named in this Certificate the option (the
“Option”) to purchase, on or before the Expiration Date at the Purchase Price
per Share, the Option Shares, which shall be shares of the Common Stock of
Stanley Black & Decker, Inc., par value $2.50 per share (the “Common Stock”) all
as set forth in this certificate. The Option is granted subject to the following
terms and conditions and the terms and conditions of (a) the Executive
Retirement Agreement between the Grantee and the Company dated July 21, 2016
(the “Retirement Agreement”); and (b) the Company’s 2013 Long Term Incentive
Plan, as amended from time to time (the “Plan”). In the event of any conflict
between the terms of the Plan and this Certificate, the terms of the Plan shall
govern. In the event of any conflict between the terms of the Plan, this
Certificate and the Retirement Agreement, the terms of the Retirement Agreement
shall govern.


1. Vesting and Exercisability. The Option will become fully vested and
exercisable (i) in two equal installments on each of the first two anniversaries
of the Retirement Date (as defined in the Retirement Agreement) or (ii) if
earlier, upon the occurrence of any of the events that cause the Option to
become immediately and fully vested pursuant to Section 3(c)(ii)(2) of the
Retirement Agreement. Once vested, the Option may be exercised, from time to
time, from the applicable vesting date until the Expiration Date set forth in
this certificate. Stock may be purchased hereunder only to the extent that this
Option has become vested. If, prior to the vesting date for the Option, (x) the
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason (including retirement) prior to the Retirement Date, in each
case as defined in the Retirement Agreement, or (y) the Executive fails to
comply in all material respects with the Covenants prior to an Anniversary Date
(or, in the case of a termination of employment set forth in item (x) above,
prior to the Retirement Date), as defined in the Retirement Agreement, then the
unvested portion of the Option shall be immediately forfeited.


2. Process of Exercise. The vested portion of the Option may be exercised, in
whole or in part, by written notification to the Company’s Treasurer at the
Company’s executive offices in New Britain, Connecticut, or by any other
procedure established by the Company from time to time. Such notification shall
(i) specify the number of shares with respect to which the Option is being
exercised, and (ii) be accompanied by payment for such shares. Such notification
shall be effective upon its receipt by the Treasurer or any other party
designated by the Treasurer on or before the Expiration Date. The Option may not
be exercised with respect to a fractional share or with respect to the lesser of
100 shares or the balance of the shares then covered by the Option. In the event
the Expiration Date falls on a day which is not a regular business day at the
Company’s executive offices in New Britain, Connecticut, then such written
notification must be received at such office on or before the last regular
business day prior to the Expiration Date. Payment is to be made by check
payable to the order of Stanley Black & Decker, Inc. or by one of the
alternative methods of payment described in the Plan and acceptable to the
Company’s Compensation and Organization Committee (the “Committee”). No shares
shall be issued on exercise of the Option until full payment for such shares has
been made and all checks delivered in payment therefor have been collected. The
Grantee shall not have any rights of a shareholder upon exercise of the Option,
including but not limited to, the right to vote or to receive dividends, until
stock certificates have been issued to the Grantee.


3. Tax Withholding; etc. The Company shall not be required to issue any
certificate or certificates for shares purchased upon the exercise of any part
of the Option prior to (i) the admission of such shares to listing on any stock
exchange on which the stock may then be listed, (ii) the completion of any
registration or other qualification of such shares under any state or federal
law or rulings or regulations of any governmental regulatory body, (iii) the
obtaining of any consent or approval or other clearance from




--------------------------------------------------------------------------------




any governmental agency which the Company shall, in its sole discretion,
determine to be necessary or advisable, and (iv) the payment to the Company,
upon its demand, of any amount requested by the Company for withholding federal,
state or local income or earnings taxes or any other applicable tax or
assessment (plus interest or penalties thereon, if any, caused by a delay in
making such payment) incurred by reason of the exercise of the Option or the
transfer of such shares. The Option shall be exercised and shares issued only
upon compliance with the Securities Act of 1933, as amended (the “Act”), and any
other applicable securities laws, and the Grantee shall comply with any
requirements imposed by the Committee under such laws. If the Grantee qualifies
as an “affiliate” (as that term is defined in Rule 144 (“Rule 144”) promulgated
under the Act), upon demand by the Company, the Grantee (or any person acting on
his or her behalf) shall deliver to the Treasurer at the time of any exercise of
the Option a written representation that upon exercising the Option he or she
will acquire shares pursuant to the Plan for his or her own account, that he or
she is not taking the shares with a view to distribution and that he or she will
dispose of the shares only in compliance with Rule 144.


4. Transferability. Except as otherwise provided in the Plan, the Option is not
transferable by the Grantee otherwise than (i) by will or by the laws of descent
and distribution, (ii) pursuant to a qualified domestic relations order, as
defined in the Internal Revenue Code of 1986, as amended (the “Code”), or (iii)
following the Grantee’s Retirement, in whole or in part and without payment of
consideration, to (a) the Grantee’s spouse, children and grandchildren (an
“Immediate Family Member”) or Immediate Family Members, (b) a trust or trusts
for the exclusive benefit of Immediate Family Member(s), or (c) a partnership or
partnerships in which Immediate Family Member(s) are the only Partner(s). More
particularly (but without limiting the generality of the foregoing), the Option
may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment or similar process. The Company reserves
the right to charge administrative fees in respect of such transfers.


5. No Right to Employment. The Option does not confer upon the Grantee any right
with respect to continuation of employment with the Company or any Affiliate,
and will not interfere in any way with the right of the Company or any Affiliate
to terminate the Grantee’s employment.


6. Termination of Employment. Notwithstanding any other provisions:


Once vested, the Option shall remain exercisable by the Grantee (or, following
the Grantee’s death, the person designated in the Grantee’s last will and
testament or if no person is designated, the Grantee’s estate) until the
Expiration Date.


Leaves of absence for such periods and purposes conforming to the personnel
policy of the Company as may be approved by the Committee shall not be deemed
terminations or interruptions of employment.


In the event the Option is exercised by the executors, administrators, legatees
or distributees of the estate of the Grantee, the Company shall be under no
obligation to issue shares unless the Company is satisfied that the person or
persons exercising the Option are the duly appointed legal representatives of
the Grantee’s estate or the proper legatees or distributees thereof.


7. Adjustments. In the event of a merger, consolidation, reorganization,
recapitalization, stock dividend, stock split or other changes in corporate
structure or capitalization affecting the Common Stock, the number of shares
remaining to be exercised under the Option and the Purchase Price shall be
appropriately adjusted by the Committee in accordance with the terms and
provisions of the Plan. If, as a result of any adjustment under this paragraph,
the Grantee becomes entitled to a fractional share, he or she




--------------------------------------------------------------------------------




shall have the right to purchase only the adjusted number of full shares and no
payment or other adjustment will be made with respect to the fractional share so
disregarded.


8. Miscellaneous. All decisions or interpretations of the Committee with respect
to any question arising under the Plan or under the Option shall be subject to
Section 11 of the Retirement Agreement. The waiver by the Company of any
provision of the Option shall not operate as or be construed to be a subsequent
waiver of the same provision or a waiver of any other provision of the Option.
The Option shall be irrevocable and its validity and construction shall be
governed by the laws of the State of Connecticut. The terms and conditions set
forth in the Option are subject in all respects to the terms and conditions of
the Retirement Agreement and the Plan, which shall be controlling. Grantee
agrees to execute such other agreements, documents, or assignments as may be
necessary or desirable to effect the purposes of the Option.


9. Binding Effect. The grant of this Option shall be binding and effective only
if this Certificate is executed by or on behalf of the Company.


10. Capitalized Terms. The term “Disability” has the meaning set forth in
Section 6(a) of the Retirement Agreement. All other capitalized terms used in
this Certificate which are not defined herein or on the front of this
certificate shall have the meanings given them in the Plan unless the context
clearly requires otherwise.




